Citation Nr: 0114475	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-18 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for a nerve injury of 
the left foot.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  The propriety of the 10 percent rating assigned for the 
veteran's service-connected degenerative joint disease of the 
right knee.

5.  The propriety of the 10 percent rating assigned for the 
veteran's service-connected degenerative joint disease of the 
left knee.

6.  The propriety of the non-compensable rating assigned for 
the veteran's service-connected residuals of right index 
finger laceration.

7.  The propriety of the non-compensable rating assigned for 
the veteran's service-connected residuals of right plantar 
wart excision.

8.  The propriety of the non-compensable rating assigned for 
the veteran's service-connected residuals of right first rib 
fracture.  

9.  The propriety of the non-compensable rating assigned for 
the veteran's service-connected residuals of right mandible 
fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
degenerative joint disease of the knees, bilaterally, rated 
as 10 percent disabling; residuals of a right index finger 
laceration, rated as non-compensable; residuals of right 
plantar wart excision, rated as non-compensable; residual of 
a first right rib fracture, rated as non-compensable; and for 
residuals of a fracture of the right mandible, rated as non-
compensable.  Service connection was denied for a right 
shoulder disability, a left foot nerve disability, bilateral 
hearing loss, and hypertension.  The veteran appealed all of 
the issues.  

In an August 2000 rating decision, the veteran was granted 
separate 10 percent ratings for each knee, effective from the 
effective date of service connection, and was also granted 
service connection for hypertension, rated as non-
compensable.  In an August 2000 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  Since he did not initiate an appeal as to the issue 
of a higher rating for hypertension, that issue is not in 
appellate status.  With regard to the issues of higher 
ratings for the knees, the Board notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of higher ratings for those 
disabilities remains in appellate status.  

The Board notes that the Court recently rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  According to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  In this 
case, the RO did not assign staged ratings for any of the 
service-connected disabilities.  The Board will also consider 
if staged ratings are warranted.  


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss 
disability of either ear as contemplated within the VA 
definition of hearing loss per 38 C.F.R. § 3.385.  

2.  The current medical evidence shows that the veteran does 
not have a nerve injury of the left foot as demonstrated by 
objective findings.  

3.  The current medical evidence shows that the veteran does 
not have a right shoulder disability as demonstrated by 
objective findings.  

4.  Since the effective date of the grant of service 
connection for right knee disability, that disability has 
been manifested by crepitance on range of motion testing and 
twice a year flare-ups which slow the veteran down with his 
daily functioning, but are not incapacitating; however, the 
veteran's right knee disability has not been productive of 
limitation of motion/painful motion or subluxation or 
instability. 

5.  Since the effective date of the grant of service 
connection for left knee disability, that disability has been 
manifested by crepitance on range of motion testing and twice 
a year flare-ups which slow the veteran down with his daily 
functioning, but are not incapacitating; however, the 
veteran's left knee disability has not been productive of 
limitation of motion/painful motion or subluxation or 
instability. 

6.  Since the effective date of the grant of service 
connection for residuals of right index scar laceration, the 
veteran's right index scar laceration has been asymptomatic 
without evidence of the area of the laceration being poorly 
nourished, with repeated ulceration, tender and painful on 
objective demonstration, or productive of ankylosis of the 
right index finger.  

7.  Since the effective date of the grant of service 
connection for residuals of residuals of right plantar wart 
excision, the veteran's right plantar wart excision has been 
asymptomatic without evidence of the area of the scarring due 
to the excision being poorly nourished, with repeated 
ulceration, tender and painful on objective demonstration, or 
productive of limitation of motion of the right foot.  

8.  Since the effective date of the grant of service 
connection for right first rib fracture, the veteran's right 
first rib fracture has been asymptomatic and without evidence 
of injury to more than that one rib.  

9.  Since the effective date of the grant of service 
connection for right mandible fracture, the veteran's right 
mandible fracture has been objectively asymptomatic without 
evidence of displacement of the mandible.  





CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2000).  

2.  A nerve injury of the left foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

3.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

4.  The medical evidence does not support the veteran's 
dissatisfaction with the 10 percent rating assigned following 
a grant of service connection for degenerative joint disease 
of the right knee and the criteria for a rating in excess of 
10 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5010-
5261 (2000).  

5.  The medical evidence does not support the veteran's 
dissatisfaction with the 10 percent rating assigned following 
a grant of service connection for degenerative joint disease 
of the left knee and the criteria for a rating in excess of 
10 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5010-
5261 (2000).  

6.  The medical evidence does not support the veteran's 
dissatisfaction with the non-compensable rating assigned 
following a grant of service connection for residuals of 
right index finger laceration and the criteria for a 
compensable rating are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Part 4, 
Diagnostic Code 7805 (2000).  

7.  The medical evidence does not support the veteran's 
dissatisfaction with the non-compensable rating assigned 
following a grant of service connection for residuals of 
right plantar wart excision and the criteria for a 
compensable rating are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Part 4, 
Diagnostic Code 7805 (2000).  

8.  The medical evidence does not support the veteran's 
dissatisfaction with the non-compensable rating assigned 
following a grant of service connection for residuals of 
right first rib fracture and the criteria for a compensable 
rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.72, Part 4, Diagnostic Code 5299-
5297 (2000).  

9.  The medical evidence does not support the veteran's 
dissatisfaction with the non-compensable rating assigned 
following a grant of service connection for residuals of 
residuals of right mandible fracture and the criteria for a 
compensable rating are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.150, Part 4, Diagnostic Code 
9904 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the May 2000 and August 2000 
rating decisions of the reasons and bases for the denial of 
claims for service connection and of the reasons and bases 
for the assigned ratings for his service-connected 
disabilities.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case, and December 2000 letter informing the veteran that 
his claim was being certified to the Board informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran's representative has 
asserted that the VA examinations were inadequate to assess 
the alleged mandible disability, his right rib fracture, his 
right plantar wart excision, his right index finger 
laceration, and his alleged right shoulder disability.  
However, as indicated below, the Board has reviewed the VA 
examinations and finds them adequate to assess the current 
claims.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claims properly.  

In addition, the Board notes that service connection for 
bilateral hearing loss, a nerve injury of the left foot, and 
right shoulder disability were denied as not-well-grounded.  
The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits.  Therefore, the 
Board acknowledges that it is deciding the service connection 
issues on appeal on a different basis than did the RO.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the veteran has been given adequate notice and 
opportunity to respond and has done so.  The veteran 
presented his arguments on the merits with regard to the 
service connection issues.  In addition, all pertinent 
records have been obtained and the veteran has been examined 
with regard to the alleged disabilities.  The Board concludes 
that the veteran has not been prejudiced by the decisions 
herein.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Background

A review of the service medical records reveals that the 
veteran was afforded an audiological examination upon 
entrance examination.  The audiological evaluation showed 
that, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
20
0
LEFT
5
0
0
0
0

In September 1981, the veteran fractured his right rib.  He 
was hospitalized and discharged after recovery.  He was 
restricted from lifting and exercising and was provided 
Motrin.  In April 1982, he was treated for complaints of 
callouses on the bottom of his right foot.  He was provided 
topical cream and was advised to use sweat-absorbing pads, 
talcum powder, and arch supports.  In May 1982, the veteran 
was treated for warts on his right foot which were thereafter 
removed.  The veteran healed well.  In October 1982, the 
veteran was treated for tenderness of the mandible after he 
was hit in the face while playing football.  The veteran 
underwent a closed reduction for a fracture of the right 
mandibular angle.  

In March 1983, the veteran was afforded an audiological 
examination.  The audiological evaluation showed that, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
N/A
5
LEFT
0
5
15
N/A
5

In April 1983, the veteran was afforded an audiological 
examination.  The audiological evaluation showed that, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
0
LEFT
0
0
10
N/A
5

In May 1986, the veteran complained of numbness and pain to 
the side of the left foot without a history of injury.  
Physical examination revealed no positive findings.  Dorsalis 
and posterior tibialis pulses were good.  There was no edema.  
The veteran had full range of motion of the ankle.  In June 
1986, it was opined that the veteran had neuralgia of the 
left foot.  The veteran complained of persistent pain at that 
time.  In October 1986, the veteran made the same complaints.  
The assessment was tarsal tunnel on the left.  

In February 1988, the veteran injured his left knee and was 
treated for mild tenderness.  The diagnosis was left knee 
strain.  In April 1988, the veteran was also treated for 
right knee complaints.  He was later placed on limited duty.  
In May 1992, the veteran was diagnosed as having left 
retropatellar pain syndrome (RPPS).  

In September 1992, the veteran was afforded an audiological 
examination.  The audiological evaluation showed that, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
10
LEFT
25
20
30
35
40

It was noted that the veteran was routinely exposed to 
hazardous noise.  

In October 1992, the veteran was also diagnosed as having 
RPPS of the right knee.  The veteran was seen in physical 
therapy for his knees.  Thereafter, he continued to be seen 
for left and right knee complaints.

In August 1997, the veteran was treated for neuropathy of the 
left foot.  In September 1997, the veteran was treated for a 
probable deltoid or trapezius strain of the right shoulder.  
In April 1989, the veteran was again treated for right 
shoulder strain after experiencing pain associated with 
overhead movement.  However, there was no objective evidence 
of disability.  

In December 1998, the veteran suffered injuries to the third 
and fourth fingers on his right hand which caused superficial 
lacerations.  His right index finger was sutured.  

In December 1999, the veteran underwent a retirement 
physical.  At that time, the veteran was afforded an 
audiological examination.  The audiological evaluation showed 
that, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
20
LEFT
10
10
20
20
15

In addition, the examiner noted that the veteran past history 
of treatment for his right shoulder, mandibular, and rib 
fracture.  

The veteran was discharged from service in May 2000 and 
thereafter filed a claim for VA disability compensation 
benefits.  

In March 2000, the veteran was afforded a VA examination.  
With regard to the scar on the right index finger, the 
veteran reported no current symptoms.  With regard to the 
left foot disability, the veteran reported that he suffers 
from tingling and numbness.  With regard to the right first 
rib fracture, the veteran reported no current symptoms.  With 
regard to his knees, the veteran reported that he had pain 
and flare-ups which were mild and occurred twice a year for 
several hours.  The veteran indicated that the flare-ups were 
precipitated by over-usage and that he would rest for relief 
thereof.  The veteran related that the flare-ups, when they 
occurred, would slow him down and affect his functioning in 
that manner.  The veteran reported no constitutional 
symptoms.  With regard to the right shoulder, the veteran 
reported that he had pain and flare-ups which were mild and 
occurred twice a year for several hours.  The veteran 
indicated that the flare-ups were precipitated by over-usage 
and that he would rest for relief thereof.  The veteran 
related that the flare-ups, when they occurred, would slow 
him down and affect his functioning in that manner.  With 
regard to the right foot warts, the veteran reported no 
current symptoms.  

Neurological examination was normal.  Musculoskeletal 
examination was normal.  The leg lengths from the anterior 
superior iliac spine to the medial malleolus was 98 
centimeters on the right and left.  The feet showed no sign 
of any abnormal weight-bearing.  There were some old scars on 
the sole of the right foot.  The veteran ambulated without 
any assistive devices.  Posture and gait were normal.  The 
veteran did not have any limited function of standing or 
walking.  Shoulder flexion was 180 degrees active on the 
right and left; abduction was 180 degrees active on the right 
and left; rotation was 90 degrees active on the right and 
left; internal rotation was 90 degrees active on the right 
and left.  There was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal motion, instability, or 
weakness.  Flexion of the knees was 140 degrees active on the 
right and left; extension was zero degrees active on the 
right and left.  There was crepitance elicited on the range 
of motion testing.  Drawer test was within normal limits on 
the right and left.  McMurray's test was within normal limits 
on the right and left.  There was no evidence of heat, 
redness, swelling, effusion, drainage, abnormal motion, 
instability, or weakness.  

X-rays of the left knee showed minor hypertrophic change from 
the medial condyle and x-rays of the right knee showed minor 
degenerative changes.  X-rays of the right shoulder were 
normal.  

The diagnoses were as follows.  With regard to the right 
finger scar, there were no subjective or objective findings 
and the condition was found to be inactive.  With regard to 
the alleged left foot nerve injury, subjectively, the veteran 
had numbness and tingling, but there were no objective 
findings and the condition was found to be inactive.  With 
regard to the right first rib fracture, there were no 
subjective or objective findings and the condition was found 
to be inactive.  With regard to the knees, subjectively, the 
veteran had pain, and, objectively, x-rays showed 
degenerative changes.  The diagnosis was degenerative joint 
disease of both knees.  With regard to the alleged right 
shoulder disability, subjectively, the veteran had pain, but 
there were no objective findings and the examiner indicated 
that there was no objective data to support current 
diagnosis.  With regard to right foot warts, there were no 
subjective findings, but there were objective findings of 
scars on the sole of the right foot.  The condition was found 
to be inactive.  

In March 2000, the veteran was also afforded a VA dental 
examination.  Initially, the dentist reviewed his past 
history.  Upon examination, the veteran reported intermittent 
cramping in his right temporal mandibular joint area which 
occurred every 3 to 6 months.  He indicated that he 
experienced no pain, popping, or clicking, but stated that 
his right side of the jaw cramped occasionally upon maximum 
opening.  He related that he had a minor dull ache which 
lasted 5-10 minutes on the days when the cramping occurred.  
The veteran indicated that the pain was mild.  The veteran 
reported no headaches, earaches, neck pain or stiffness.  
Neuromuscular and temporomandibular joint disease examination 
and evaluation were non-contributory.  Temporalis, posterior 
neck muscles, medial and lateral pterygoids and the deep 
tendon of the temporalis were non-tender to palpation.  No 
pain was elicited upon opening, clenching, clenching on a 
separator or resistance to protrusion.  No joint sounds were 
noted.  The veteran's maximum opening was 5 millimeters.  His 
maximum left and right lateroretrusive movements were at 11 
bilaterally.  The examiner opined that the veteran right-
sided mandibular fracture was completely healed and was 
resolved.  The examiner stated that no diagnosis could be 
made with regard to his intermittent muscle cramping.  

In March 2000, the veteran was also afforded a VA 
audiological examination. In June 1977, the veteran was 
afforded a VA audiological examination.  The VA audiological 
evaluation showed that, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
25
20
LEFT
10
5
15
20
10

The average of the pure tone thresholds of the right ear was 
20 and the average of the pure tone thresholds of the left 
ear was 12.5.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.  

In a May 2000 rating decision, the RO granted service 
connection for degenerative joint disease of the knees, 
bilaterally, rated as 10 percent disabling; residuals of a 
right index finger laceration, rated as non-compensable; 
residuals of excision of a right plantar wart, rated as non-
compensable; residual of a first right rib fracture, rated as 
non-compensable; and for residuals of a fracture of the right 
mandible, rated as non-compensable.  Service connection was 
denied for a right shoulder disability, a left foot 
disability, bilateral hearing loss, and hypertension.  In an 
August 2000 rating decision, the veteran was granted separate 
10 percent ratings for each knee, effective from the 
effective date of service connection, and was also granted 
service connection for hypertension, rated as non-
compensable.  The veteran appealed the issues listed on the 
front page of this decision.  


Analysis

Service Connection

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he served or was injured during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss (organic disease of the nervous 
system) will be presumed to have been incurred in service if 
it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The veteran maintains that he has bilateral hearing loss, 
nerve injury to the left foot, and right shoulder disability, 
and that these three disabilities began during his active 
service.  However, since the veteran has not been shown to be 
capable of making medical conclusions, his statements 
regarding a current diagnosis are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).


1.  Bilateral Hearing Loss

During service, only one of the veteran's audiological 
examinations showed that the veteran had hearing loss as 
contemplated under 38 C.F.R. § 3.385.  Specifically, in 
September 1992, the veteran was afforded an audiological 
examination which showed left ear hearing loss as 
contemplated under 38 C.F.R. § 3.385.  In addition, it was 
noted that the veteran was routinely exposed to hazardous 
noise.  However, the subsequent December 1999 retirement 
physical did not show hearing loss of either ear as 
contemplated under 38 C.F.R. § 3.385.  Likewise, the post-
service VA audiological examination did not show hearing loss 
disability of either ear as contemplated under 38 C.F.R. 
§ 3.385.

While the Board is sympathetic to the veteran's claim and 
notes one instance of hearing loss during service, the Board 
is also bound by the pertinent VA regulation, 38 C.F.R. 
§ 3.385, which requires objective demonstration of current 
hearing loss disability, which was not met in this case.  

Accordingly, the Board finds that the veteran does not 
currently have hearing loss disability of either ear as 
contemplated within the VA definition of hearing loss per 
38 C.F.R. § 3.385.  Accordingly, in the absence of current 
disability, the veteran does not have a valid claim of 
service connection for bilateral hearing loss.  Rabideau.  
Therefore, the Board must conclude that bilateral hearing 
loss was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.385.  



2.  Nerve Injury of the Left Foot

A review of the service medical records shows that the 
veteran was treated for neuralgia, tarsal tunnel, and 
neuropathy of the left foot during service.  However, as 
there was an absence of objective findings of such during 
service, the diagnoses appeared to be based on the subjective 
complaints.  At the time of the post-service VA examination, 
the veteran complained of numbness and tingling of the left 
foot.  However, physical and neurological examination were 
negative for an objective substantiation of current 
disability.  

Thus, while the Board acknowledges the veteran's current left 
foot complaints which were substantially the same as his 
inservice complaints, the VA examiner indicated that the 
veteran does not currently have a diagnosed disability of the 
left foot with objective demonstration of such.  Based on 
this current evidence, the Board must find that the current 
medical evidence shows that the veteran does not have a nerve 
injury of the left foot as demonstrated by objective 
findings.  Accordingly, the veteran does not have a valid 
claim of service connection for a nerve injury of the left 
foot.  Rabideau.  Therefore, the Board must conclude that a 
nerve injury of the left foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  


3.  Right Shoulder Disability

The service medical records show that the veteran was treated 
for a probable deltoid or trapezius strain of the right 
shoulder during service.  A history of a right shoulder 
contusion was noted on retirement physical, but no current 
disability was indicated.  The current March 2000 examination 
revealed that although the veteran complained of pain, there 
were no objective findings of disability to support current 
diagnosis nor was there x-ray evidence of disability.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

Thus, while the Board acknowledges the veteran's current 
right shoulder complaints of pain, the VA examiner indicated 
that the veteran does not currently have a diagnosed 
disability of the right shoulder with objective demonstration 
of such.  As noted, pain alone is insufficient to constitute 
a disability upon which service connection may be granted.  
Based on this current evidence, the Board must find that the 
current medical evidence shows that the veteran does not have 
a right shoulder disability as demonstrated by objective 
findings.  Accordingly, the veteran does not have a valid 
claim of service connection for a right shoulder disability.  
Rabideau.  Therefore, the Board must conclude that a right 
shoulder disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  

The Board acknowledges the assertions by the veteran and his 
representative that the March 2000 VA examination was 
inadequate.  They assert that there was an inservice right 
shoulder injury and the veteran currently has pain due to 
that injury.  They questioned whether the appropriate 
diagnostic tool was used by the examiner and that the 
examiner did not thoroughly consider the veteran's history of 
a right shoulder disability.  The Board must point out that 
the examination was adequate.  The veteran's complaints of 
pain were taken into account by the examiner.  The examiner 
performed physical examination to include range of motion 
studies and an x-ray was taken, both of which were negative.  
The Court has indicated that pain alone cannot be the basis 
for service connection.  See Sanchez-Benitez v. West.  
Therefore, in absence of a current, objective disability, the 
Board must deny the claim.  


Ratings

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  We conclude that the conditions have not 
significantly changed and uniform ratings are appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  


1.  Knees

The veteran has been rated under Diagnostic Code 5010-5261 
for each knee.  The Board has considered all relevant 
diagnostic codes in the VA's Schedule for Rating 
Disabilities.  

In this case, the applicable Diagnostic Codes which afford 
higher ratings are 5010, 5257, 5260, and 5261. The rating 
schedule provides that traumatic arthritis substantiated by 
X-ray findings will be rated as degenerative arthritis.  38 
C.F.R. Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion for the specific joint involved.  38 
C.F.R. Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
provides that degenerative (hypertrophic or osteoarthritis) 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
Part 4, Code 5003.  In the absence of objective evidence of 
limitation of motion, Diagnostic Code 5003 provides for a 
disability evaluation of 10 percent for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joints, and 20 percent for the same type of evidence with 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Code 5003.  

Under Diagnostic Code 5260, the rating schedule provides a 10 
percent rating where flexion of the leg is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a 30 percent rating where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, the rating schedule 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees. 38 C.F.R. § 4.71, Plate II.  The rating schedule 
also provides a 10 percent rating for slight impairment of 
the knee, a 20 percent rating for moderate impairment of the 
knee, and a 30 percent rating for severe impairment of the 
knee as measured by the degree of recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.

In this case, the March 2000 VA examination revealed no 
limitation of motion of either knee nor was painful motion 
demonstrated.  X-rays did not reveal subluxation and physical 
examination revealed no instability of either knee.  The 
positive findings were limited to crepitance elicited on the 
range of motion testing.  During his March 2000 VA 
examination, the veteran reported that he had pain and flare-
ups which were mild and occurred twice a year for several 
hours.  The veteran indicated that the flare-ups were 
precipitated by over-usage and that he would rest for relief 
thereof.  The veteran related that the flare-ups, when they 
occurred, would slow him down and affect his functioning in 
that manner.  The Board notes, however, that while the 
veteran apparently experiences flare-ups twice a year, there 
is no evidence nor does the veteran assert, that these flare-
ups are incapacitating.  The veteran reported that the flare-
ups affected his daily functioning in that he was slowed-
down, not incapacitated.  

As noted, in the absence of objective evidence of limitation 
of motion, Diagnostic Code 5003 provides for a disability 
evaluation of 10 percent for x-ray evidence of involvement of 
two or more major joints or two or more minor joints, and 20 
percent for the same type of evidence with occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, Code 5003.  

The veteran's knees are separately rated.  Thus, as each knee 
represents one major joint, there is no basis for a higher 
rating under Diagnostic Code 5003.  Moreover, as there is no 
evidence of limitation of motion/painful motion or of 
subluxation or lateral instability, there is no basis for a 
higher rating for either knee under the other applicable 
codes.  

In considering the knees together as two major joints, a 
combined 10 percent rating, but no more, would be assigned as 
there is no evidence of occasional incapacitating 
exacerbations.  The combined 10 percent rating is not greater 
than the current separate 10 percent ratings.  

The Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson.  The veteran has no limitation of motion of either 
knee.  Even considering the directives of DeLuca, the recent 
examination showed that the veteran does not exhibit any 
additional functional loss due to no painful motion, 
weakness, excess fatigability, or incoordination, greater 
than the impairment recognized by the current evaluations.  
Rather, the range of motion was reported as from 0 to 140 
degrees.  The examiner specifically determined that there was 
no weakness or abnormal motion.  In regard to general 
functional use, his gait was normal and he did not have any 
limitation of standing or walking.  In essence, the veteran 
does not manifest the functional equivalent of limitation of 
flexion to 30 degrees or the functional equivalent of 
limitation of extension to 15 degrees.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40 or 4.45 do not provide a basis for a 
higher rating.  

In light of the foregoing, the Board finds that ratings in 
excess of the current separate 10 percent ratings for right 
and left knee disabilities have not been warranted since the 
effective date of service connection.  

2.  Residuals of Right Index Finger Laceration.

The veteran has been rated under Diagnostic Code 7805 which 
governs ratings for other scars.  The Board has considered 
all relevant diagnostic codes in the VA's Schedule for Rating 
Disabilities. 

The rating schedule also provides ratings under several 
Diagnostic Codes for scarring of the skin.  The potentially 
applicable diagnostic codes are as follows. Scars which are 
superficial, poorly nourished, with repeated ulceration are 
rated under Diagnostic Code 7803 as 10 percent disabling.  
Scars which are superficial, tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  Under Diagnostic Code 7805, other 
scars are rated based on the limitation of function of the 
part affected.  Under Diagnostic Code 5225, favorable and 
unfavorable ankylosis of the index finger is rated as 10 
percent disabling.  

At the time of his March 2000 VA examination, the veteran 
reported no current symptoms with regard to his scar of the 
right index finger.  Physical examination revealed no current 
objective findings.  Presently, the veteran and his 
representative maintain that his scar has been painful.  
However, the Board finds that this contention is contradicted 
by the March 2000 VA examination report.  The veteran 
reported having pain with regard to other areas of his body 
and these complaints were duly recorded by the examiner.  He 
made no such complaints with regard to his right index 
finger.  Diagnostic Code 7804 requires that the scar be 
tender and painful on objective demonstration.  The examiner 
examined the finger and the veteran did not complain of pain 
during this examination.  In addition, there were no 
objective findings which would show a basis for complaints of 
pain.  In fact, as noted, there were no positive findings at 
all.  Rather, it was recorded that there were no current 
symptoms.

In applying the applicable diagnostic codes to the veteran's 
right index finger laceration, the Board finds that the 
criteria required for a 10 percent rating for Diagnostic 
Codes 7803 through 7805 have not been met as the veteran's 
right index finger laceration has been asymptomatic without 
evidence of the area of the laceration being poorly 
nourished, with repeated ulceration, tender and painful on 
objective demonstration, or productive of ankylosis of the 
right index finger.

In light of the foregoing, the Board finds that a rating in 
excess of the current non-compensable rating for right index 
finger laceration has not been warranted since the effective 
date of service connection.  


3.  Residuals of Right Plantar Wart Excision.

The veteran has been rated under Diagnostic Code 7805 which 
governs ratings for other scars.  The Board has considered 
all relevant diagnostic codes in the VA's Schedule for Rating 
Disabilities.  As above, the diagnostic codes for 
consideration are Diagnostic Code 7803 through 7805.  In 
addition, Diagnostic Codes 5276 though 5284 include ratings 
for the feet based on limitation of motion. 

At the time of his March 2000 VA examination, the veteran 
reported no current symptoms with regard to his scarring of 
the right foot due to warts.  Physical examination revealed 
that the veteran has residual scarring on the bottom of his 
right foot due to the warts, but those scars were noted to be 
inactive.  Presently, the veteran and his representative 
maintain that this scarring has been painful.  However, the 
Board finds that this contention is contradicted by the March 
2000 VA examination report.  The veteran reported having pain 
with regard to other areas of his body and these complaints 
were duly recorded by the examiner.  He made no such 
complaints with regard to his right foot scars when his foot 
was being examined; thus there were no complaints of pain on 
objective demonstration.  In addition, there were no 
objective findings which would show a basis for complaints of 
pain.  In fact, as noted, there were no positive findings at 
all as the scarring was noted to be inactive.  We conclude 
that the objective findings of a skilled professional are 
more probative of the degree of impairment than the veteran's 
lay statements.

In applying the applicable diagnostic codes to the veteran's 
scarring of the right foot due to warts, the Board finds that 
the criteria required for a 10 percent rating for Diagnostic 
Codes 7803 through 7805 have not been met as the veteran's 
scarring of the right foot due to warts has been asymptomatic 
without evidence of the area of the scarring being poorly 
nourished, with repeated ulceration, tender and painful on 
objective demonstration, or productive of limitation of 
motion of the right foot.

In light of the foregoing, the Board finds that the criteria 
for a rating in excess of the current non-compensable rating 
for residuals of right plantar wart excision have not been 
warranted since the effective date of service connection.  


4.  Residuals of Right First Rib Fracture.

The veteran has been rated under Diagnostic Code 5299-5297 
which governs ratings for rib impairments.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities. 

Diagnostic Code 5297 provides a 10 percent rating for one or 
resection of two or more ribs without regeneration; a 20 
percent rating for removal of two ribs; a 30 percent rating 
for removal of three or four ribs; a 40 percent rating for 
removal of five or six ribs; and a 50 percent rating for 
removal of more than six ribs.  

In this case, the veteran has only suffered a fracture of one 
rib.  There has been no removal thereof.  The veteran and his 
representative requested an x-ray of the rib to see if it 
healed properly and to determine if there is any arthritis of 
that rib.  However, the Board notes that in order for a 
higher rating to be warranted, the evidence would have to 
show that at least two ribs were injured.  This is not the 
case here.  Moreover, at the time of his March 2000 VA 
examination, the veteran reported no current symptoms with 
regard to his right rib fracture.  Therefore, the subjective 
and objective evidence establishes that there is no 
disability.  Physical examination revealed no current 
objective findings of disability.  Accordingly, the Board 
finds that no useful purpose would be served by having an x-
ray performed.  

In light of the foregoing, the Board finds that the criteria 
for a rating in excess of the current non-compensable rating 
for residuals of right rib fracture have not been warranted 
since the effective date of service connection.  



5.  Residuals of Right Mandible Fracture.

The veteran has been rated under Diagnostic Code 9904 which 
governs ratings for malunion of the mandible.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities. 

Diagnostic Code 9904 provides a non-compensable rating for 
slight displacement of the mandible; a 10 percent rating for 
moderate displacement of the mandible; and a 20 percent 
rating for severe displacement of the mandible.  

The current March 2000 examination did not show that the 
veteran has displacement of the mandible.  The veteran 
complained of intermittent cramping upon maximum opening in 
his right temporal mandibular joint area which occurred every 
3 to 6 months.  However, objective examination did not reveal 
any current positive findings.  The examiner opined that the 
veteran's right-sided mandibular fracture was completely 
healed and was resolved.  The examiner stated that no 
diagnosis could be made with regard to his intermittent 
muscle cramping.  The veteran and his representative argue 
that this examination was inadequate because the muscle 
cramping is the equivalent of muscle spasms and because the 
examiner was unable to make a diagnosis with regard to that 
cramping.  The Board, however, finds that this examination 
was adequate.  The examiner performed the requisite dental 
examination.  Upon reading the examination report, it is 
apparent that the examiner was unable to make a diagnosis 
with regard to his intermittent muscle cramping.  Regardless 
of the veteran's assertion, the examiner concluded that the 
fracture had healed and resolved.  The examiner did not 
confirm the cramping or attribute the complaint to the 
service-connected condition.  The medical evidence does not 
show that the veteran currently has displacement of the 
mandible or any other functional impairment due to the 
fracture.  As such, there is no basis for a higher rating.

In light of the foregoing, the Board finds that the criteria 
for a rating in excess of the current non-compensable rating 
for residuals of right mandible fracture have not been 
warranted since the effective date of service connection.  


Conclusion

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss disability is 
denied  

Service connection for a nerve injury of the left foot is 
denied  

Service connection for a right shoulder disability is denied  

A higher rating for degenerative joint disease of the right 
knee is not warranted.

A higher rating for degenerative joint disease of the left 
knee is not warranted.

A higher rating for residuals of right index finger 
laceration is not warranted.

A higher rating for residuals of right plantar wart excision 
is not warranted.

A higher rating for residuals of right first rib fracture is 
not warranted.  

A higher rating for right mandible fracture is not warranted.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



